Citation Nr: 1632920	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a bilateral ankle disability. 

3.  Entitlement to service connection for a right hand and wrist disability. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for a neck disability. 

6.  Entitlement to a rating in excess of 10 percent for a right shoulder disability. 

7.  Entitlement to a compensable rating for traumatic brain injury (TBI). 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to May 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In January 2016, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board notes that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the claims period, to specifically include during his January 2016 hearing before the undersigned, the Veteran expressed that the TBI for which he seeks increased rating prevents him from obtaining or maintaining employment.  Therefore, the Board finds that a claim for TDIU has been raised. 


REMAND

The Board finds that additional development is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

With regard to the claims for service connection for bilateral knee, bilateral ankle, right hand and wrist, back, and neck disabilities, the Veteran has not been provided a VA examination with regard to those claims.  The Board notes that the VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that the Veteran's claims for service connection for knee, ankle, back, neck, and right hand and wrist disabilities require medical examinations.  A review of the evidence of record shows that the Veteran currently complains of pain, swelling, and limitation of motion from the claimed disabilities.  The Veteran has also continuously and consistently claimed that the disabilities were the result of injuries during active service from falls.  Significantly, the Veteran claims that pain and disability have persisted until the present.  A close review of the service medical records shows that the Veteran was treated on several occasions during service for falls that injured various parts of his body to include the back, knees, and shoulders.  The Board notes that while the Veteran's lay statements may not be competent to be dispositive of the claims, those statements are sufficient to overcome the low threshold necessary to trigger the VA's duty to provide an examination for the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the increased rating claims for both the right shoulder disability and TBI, the Board finds that both require more contemporaneous VA examinations to properly assess the severity of the current disability.  The Veteran was provided the most recent VA examination for these disabilities in December 2008, for his right shoulder, and February 2009 for TBI, almost eight years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations of a worsening condition regarding those disabilities have been set forth by the Veteran since those examinations.  Specifically, during testimony before the undersigned, both the Veteran and his mother, explicitly expressed that the Veteran's shoulder and TBI disabilities had become worse, to include symptoms such pain and memory loss.  

When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only are the last examinations remote, but the examinations appears to no longer adequately indicate the Veteran's current level of disabilities in accordance with the current criteria under the proper Diagnostic Codes.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claims for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Remand is also required of the claim of entitlement to TDIU because that claim is inextricably intertwined with the increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians or the Social Security Administration that are not already of record. 

3.  Then, schedule the Veteran for a VA examination for the orthopedic claims with a medical doctor.  The examiner must review the claims file and should note that review in the report.  With regard to the Veteran's service connection claims for knee, ankle, back, neck, and right hand and wrist disabilities, the examiner is specifically asked to report on the nature and etiology the claimed disabilities, to include a current diagnosis.  The examiner must opine whether it is as likely as not (50 percent probability or greater) any of the diagnosed disabilities related to the knees, ankles, back, neck, and right hand and wrist are the result of, or etiologically related, to the Veteran's active service, to include in-service injuries from falls noted on his service medical records.  A complete rationale for any opinion expressed should be included in the examination report.  With regard to the Veteran's claim for increased rating for a right shoulder disability, the examiner is asked to report on the nature and severity of the shoulder disability, to include a current diagnosis.  The examiner should provide ranges of motion, measured in degrees for active and passive motion and with weight bearing.  The examiner should also state whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, or other factors, or on flare up.

4.  Then, schedule the Veteran for a VA TBI protocol examination with a medical doctor examiner, to determine the current level of severity of all impairment resulting from TBI.  The examiner must review the claims file and should note that review in the report.  All necessary studies should be performed.  The examiner should provide all information required for rating purposes for all facets of TBI.  If the examiner finds that the Veteran's test results are not reliable, through lack of effort on the part of the Veteran or any other stated reason, the examiner should provide a detailed explanation as to how that conclusion was reached.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, with consideration of education and work experience, but with no consideration of nonservice-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and should state what accommodations would be necessary due to the service-connected disabilities of a right shoulder disability and TBI.

5.  Then, readjudicate the claims, to include the claim of entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

